Citation Nr: 0530448	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to the veteran's service-connected low 
back disability.

2.  Entitlement to an earlier effective date for an award of 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for 
depression prior to May 7, 2003.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney at Law




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1975 until November 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from March 1998, September 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

The veteran's claim of entitlement to service connection for 
hypertension was previously denied by the Board in a December 
2000 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2004 Order, the Court vacated the December 2000 
Board decision as denial of service connection for 
hypertension.  The Court also vacated the Board's denial of a 
claim of clear and unmistakable error (CUE) in a July 1982 
rating decision.  The matters were remanded back to the Board 
for development.  In April 2005, the Board denied the CUE 
claim.  The hypertension claim was remanded back to the RO 
for action consistent with the Court's October 2004 
Memorandum Decision.    

In a May 2004 rating decision, the RO granted entitlement to 
TDIU, effective May 2003.  In correspondence received in July 
2004, the veteran expressed disagreement as to the effective 
date of his TDIU award.  A statement of the case was issued 
in January 2005 and the veteran perfected his appeal with the 
submission of a VA Form 9 in February 2005.  Therefore, the 
Board properly has jurisdiction over this issue at the 
present time.  

With respect to the veteran's depression claim, a September 
2003 rating action implemented a September 2002 Board 
decision and granted service connection for depression, 
assigning a 10 percent rating effective August 17, 1998.  No 
appeal was taken from that determination with regard to the 
assigned rating.  38 U.S.C.A. § 7105 (West 2002).  In 
correspondence received in May 2004, the veteran's 
representative requested an increased rating for the service-
connected psychiatric disability.  In July 2004, a 
"supplemental statement of the case" was issued, increasing 
the veteran's evaluation for service-connected depression to 
30 percent, effective May 7, 2003.  

It is clear that the July 2004 "supplemental statement of 
the case" should have been issued as a rating decision, 
given that it awarded a new benefit to the veteran based on a 
claim received in May 2004.  It did not follow a notice of 
disagreement with regard to a prior rating determination 
relative to the psychiatric disability.  Moreover, the Board 
determines that the February 2005 VA Form 9 submitted in 
conjunction with the veteran's TDIU claim can favorably be 
interpreted as a notice of disagreement as to the RO's July 
2004 decision increasing the veteran's psychiatric 
evaluation.  Indeed, the veteran states in the VA Form 9 that 
"(t)he evidence of record establishes that my service-
connected depression was more severe than 10 percent 
disabling prior to May 2003."    

Finally, the issues of entitlement to an earlier effective 
date for an award of TDIU and entitlement to an initial 
rating in excess of 10 percent, prior to May 7, 2003, for 
depression, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension became manifest to 
a degree of 10 percent or more within one year of separation 
from service.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension is causally 
related to active service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Hypertension is not proximately due to or aggravated by 
the veteran's service-connected low back disability.  
38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify with 
regard to the hypertension claim by means of a June 2005 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  Indeed, the AOJ letter noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination, including three VA medical opinions dated in 
2000.  It is observed that request requests dated in 1998 
indicated that records dated from 1976-1979 from the VA 
Medical Center in Tampa, Florida, were not available.  
However, records within the stated period from that facility 
are in fact affiliated with the claims folder.  

Further regarding the duty to assist, the veteran's 
statements in support of his appeal are affiliated with the 
claims file.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and hypertension  becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Analysis

The veteran is claiming entitlement to service connection for 
hypertension.   At the outset, the Board has considered 
whether presumptive service connection for chronic diseases 
is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), hypertension is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest or aggravated to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (2004).  

It is instructive to note that Diagnostic Code 7101, for 
hypertensive vascular disease, affords a 10 percent 
evaluation when the evidence shows that diastolic pressure is 
predominantly 100 or more, or; where systolic pressure is 
predominantly 160 or more.  Note (1) to this Code section 
indicates that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.
 
It is noted that the veteran's March 1975 entrance 
examination revealed a blood pressure reading of 124/82 
seated and his separation examination showed a reading of 
130/90 seated.  Another reading of 102/60 is shown at or 
about the time of the veteran's discharge in November 1976.  
Subsequent to service, a May 1977 VA examination revealed a 
blood pressure reading of 150/100, seated.  There are no 
other blood pressure findings within one year of the 
veteran's separation from active service.  

Based on the above evidence, a grant of presumptive service 
connection under 38 C.F.R. § 3.307 for chronic diseases is 
not warranted here.  The Board has reviewed the veteran's 
arguments, to include those stated in a November 2000 letter.  
In that communication, the veteran's representative indicates 
that a diagnosis of hypertension need not be demonstrated 
within a year of separation in order for presumptive service 
connection to apply.  The Board agrees with that observation.  
Thus the requirement under Note (1) to Diagnostic Code 7101, 
providing that hypertension be confirmed by readings taken 
two or more times on at least three different days, need not 
be satisfied in order for an award of service connection on a 
presumptive basis to occur.  That being said, the objective 
evidence should at least indicate a trend  of continued high 
blood pressure findings.  Indeed, one isolated finding does 
not show that the veteran's diastolic pressure is 
"predominantly" 100 or more.  In fact, as demonstrated by a 
VA blood pressure chart from the Medical Center in Tampa, the 
veteran's blood pressure readings in 1978 and 1979 only 
indicated hypertension half of the time.  

The Board does acknowledge a June 1998 opinion offered by W. 
H., M.D., which found that hypertension was manifest within a 
year of service.  In reaching that conclusion, Dr. W. H. 
cited the May 1977 blood pressure reading.  However, as 
discussed above, this single reading cannot establish a 
pattern of high blood pressure during the presumptive period.  
Moreover, Dr. W. H. also notes a diagnosis of hypertension in 
1978, and further reports that blood pressure readings in 
1982 showed an average diastolic pressure of 113.  However, 
1978 and 1982 findings clearly fall outside the presumptive 
period and therefore are not for consideration with respect 
to the instant analysis under 38 C.F.R. § 3.307.  

For the foregoing reasons, then, a grant of presumptive 
service connection for hypertension as a chronic disease is 
not for application here.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

A review of the VA outpatient treatment records dated from 
1998 to 2001 reflect a current diagnosis of hypertension and 
show that the veteran was taking anti-hypertensive 
medications.  Thus, a current disability is established and 
the initial element of a direct service connection claim has 
been satisfied.  However, as will be discussed below, the 
remaining elements of a service connection claim have not 
been met.

As already explained, the service medical records are absent 
any diagnoses of hypertension, and the in-service blood 
pressure readings do not meet the criteria set forth under 
Note (1) to Diagnostic Code 7101.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

The veteran's June 1982 VA examination report indicates a 
diagnosis of hypertension since 1978, first found at the VA 
facility in Tampa.  However, a review of those records does 
not demonstrate any explicit diagnoses until April 1981 and 
May 1981.  In any event, while a number of the blood pressure 
readings taken between the veteran's discharge in November 
1976 and the first documented diagnosis in 1981 are 
consistent with the criteria for hypertension, this fact is 
not sufficient to establish service connection here.  

In order to achieve service connection, the claims file must 
contain competent evidence linking the post-service 
hypertensive findings to the veteran's military service.  
Here such competent evidence is lacking.  Again, the Board 
does acknowledge the June 1998 letter written by W. H., M.D.  
However, that physician does not state that the veteran's 
currently diagnosed hypertension is etiologically related to 
active service.  Rather, Dr. W. H. only expressed his belief 
that the veteran's hypertension was manifest within a year 
following service, not during active duty.  Thus, the June 
1998 opinion relates only to the question of presumptive 
service connection and can not serve as a basis of direct 
service connection here.  Moreover, no other competent 
evidence of record holds that the currently diagnosed 
hypertension is causally related to active service.  To the 
contrary, the claims file contains three opinions dated in 
2000 from VA doctors reaching the opposite conclusion.  As 
those physicians offered such opinions following a review of 
the claims file, and as the letters themselves make reference 
to specific findings of record, they are all found to be 
probative.  In fairness, it is noted that Dr. W. H. also 
reviewed the veteran's records and cited to appropriate 
findings.  However, as already noted, that physician never 
stated that the current hypertension was causally related to 
active service.  Without such an opinion, a claim of direct 
service connection must fail.

Finally, the veteran also contends that a grant of service 
connection for hypertension is appropriate on a secondary 
basis.  Specifically, he asserts that his hypertension is 
secondary to his service-connected low back condition.

Again, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
However, the veteran has not produced any competent evidence 
to show that his hypertension is proximately due to or the 
result of his low back disability.  Moreover, while the 
veteran himself endorses that opinion, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed hypertension was incurred 
in service, became manifest to a degree of 10 percent or more 
within one year of discharge from active duty, or was 
proximately due to or aggravated by a service-connected low 
back disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for hypertension is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required with respect to the 
veteran's earlier effective date and increased rating claims.  
First, it is observed that the veteran has not received any 
VCAA letters with respect to these issues.  Moreover, while 
the earlier effective date claim involves a "downstream 
issue" as set forth under VAOPGCPREC 8-2003, the veteran did 
not receive any notice as to the underlying TDIU claim.  
Indeed, the only notice letter in the file is a June 2005 
communication which is limited to the veteran's hypertension 
claim.  Therefore, a remand is necessary to satisfy the 
notice requirements under the VCAA.  

As noted above, in a correspondence received in May 2004, the 
veteran's representative requested an increased rating for 
the service-connected psychiatric disability.  A July 2004 
"supplemental statement of the case" was issued, increasing 
the veteran's evaluation for service-connected depression to 
30 percent effective May 7, 2003.  A statement received in 
February 2005 is construed as a timely notice of disagreement 
as to the July 2004 rating determination.  The evidence of 
record does not reflect that a statement of the case (SOC) 
has been issued in response to the veteran's notice of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2005).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter as to the 
issues of entitlement to an earlier 
effective date for an award of TDIU and 
entitlement to a rating in excess of 10 
percent for depression prior to May 7, 
2003, which satisfies all VCAA notice 
obligations in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each claim and inform him of which 
information and evidence, if any, that he 
is to provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  


2.  The RO should take appropriate 
action, including issuance of a SOC, on 
the appeal initiated by the veteran from 
the July 2004 supplemental statement of 
the case rating action, which increased 
the veteran's disability evaluation for 
depression to 30 percent disabling 
effective May 7, 2003.  The veteran and 
his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


